TODD PETTINGILL                                   December 12, 2019



                      United States District Court
                        District of Massachusetts


      Securities and Exchange             )
      Commission,                         )
                    Plaintiff,            )     1:18-cv-11926-PBS
           v.                             )
      Gregory Lemelson and Lemelson       )
      Capital Management, LLC,            )
                    Defendants,           )
           and                            )
      The Amvona Fund, LP,                )
                    Relief Defendant.     )
      _________________________________




                  Video Deposition of TODD PETTINGILL
                          San Diego, California
                            December 12, 2019




      Reported by:
      Veronica S. Thompson
      CSR 6056, RPR, CRR, CCRR
      KEY Discovery



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                 December 12, 2019

                                                          Page 2
                      United States District Court
                      District of Massachusetts


     Securities and Exchange             )
     Commission,                         )
                  Plaintiff,             )    1:18-cv-11926-PBS
          v.                             )
     Gregory Lemelson and Lemelson       )
     Capital Management, LLC,            )
                  Defendants,            )
          and                            )
     The Amvona Fund, LP,                )
                  Relief Defendant.      )
     _________________________________




                  Video Deposition of TODD PETTINGILL
     was taken on behalf of Defendants at 600 West Broadway,
     Suite 300, San Diego, California 92101, commencing at
     7:00 AM and ending at 10:50 AM, on Thursday,
     December 12, 2019, before Veronica S. Thompson,
     CSR 6056.



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                             December 12, 2019

                                                      Page 3
                           APPEARANCES

      For Plaintiff:
           U.S. Securities and Exchange Commission
           By: Alfred A. Day, Sr. Trial Counsel
           33 Arch Street
           Boston, Massachusetts 02110
           617-573-4537
           daya@sec.gov

      For Defendants:
           Libby Hoopes
           By: Douglas A. Brooks, Esq.
           399 Boylston Street
           Boston, Massachusetts 02116
           617-338-9300
           dbrooks@libbyhoopes.com

      For Ligand Pharmaceuticals, John Higgins, and Viking
      Therapeutics:

           Cahill Gordon & Reindel LLP
           By: Bradley J. Bondi, Esq.
           By: Sean P. Tonolli, Esq.
           By: William C. McCaughey, Esq.
           1990 K Street, N.W., Suite 950
           Washington, D.C. 20006
           202-862-8900
           bbondi@cahill.com
           stonolli@cahill.com
           wmccaughey@cahill.com
      Also Present:
           Fr. Emmanuel Lemelson
      Videographer:
           Daniel Bermudez, KEY Discovery




KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                 December 12, 2019

                                                            Page 4
                                    INDEX



     EXAMINATION                                             PAGE

     By Mr. Brooks                                             7




                               EXHIBITS

     NUMBER                    DESCRIPTION                   PAGE

     Exhibit 151     Email string ending 11/05/13 from        29

                     John Higgins to Todd Pettingill;

                     LGND_0018094

     Exhibit 152     Email string ending 08/22/14 from        91

                     Todd Pettingill to Eric Vajda;

                     LGND_0041208-0041210

     Exhibit 153     Email string ending 09/19/14 from        95

                     Todd Pettingill to Nishan de Silva;

                     LGND_0047276-0047278

     Exhibit 154     Marked and withdrawn (not attached);    108

                     LGND_0047298-0047307

     Exhibit 155     Marked and withdrawn (not attached);    123

                     LGND_0052340-0052343

     Exhibit 156     Email string ending 08/22/14 from       132

                     Todd Pettingill to Glenn Dourado and

                     Eric Vajda; LGND_0041211-41213



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                December 12, 2019

                                                           Page 5
     Exhibit 157   Email string ending 08/10/14 from        138

                   Melanie Herman to Todd Pettingill;

                   LGND_0040984, 0041028-0041031

     Exhibit 158   Email string ending 07/21/16 from        139

                   Todd Pettingill to Bruce Voss;

                   LCM_SEC0000774-0000776




          FIRST REFERENCE TO PREVIOUSLY MARKED EXHIBITS

     NUMBER                                         PAGE    LINE

     Exhibit 4                                       37       2

     Exhibit 7                                       58      16

     Exhibit 8                                       85      17

     Exhibit 114                                     49       4

     Exhibit 146                                    110       6




KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                  December 12, 2019

                                                              Page 6
  1     SAN DIEGO, CALIFORNIA, DECEMBER 12, 2019, 7:00 AM
  2               VIDEOGRAPHER:    We are now on the record.

  3   Today's date is December 12, 2019, and the time is

  4   7:00 AM.    This is the video deposition of Todd

  5   Pettingill being taken in the matter of SEC versus
  6   Lemelson Capital Management LLC pending in the United

  7   States District Court, District of Massachusetts.
  8               We are at Aptus Court Reporting, San Diego.

  9               My name is Daniel Bermudez of Aptus Court
 10   Reporting located at 600 West Broadway, Suite 300,

 11   San Diego, California 92101.

 12               Will counsel please identify yourselves and

 13   state whom you represent.

 14               MR. BROOKS:    Doug Brooks, law firm Libby

 15   Hoopes, for the defendants in this action.

 16               MR. DAY:   Al Day for the Securities and

 17   Exchange Commission.
 18               MR. McCAUGHEY:   William McCaughey, Cahill

 19   Gordon & Reindel, on behalf of Ligand Pharmaceuticals

 20   and the witness.

 21               MR. TONOLLI:    Sean Tonolli of Cahill Gordon &
 22   Reindel on behalf of Mr. Pettingill and Ligand

 23   Pharmaceuticals.
 24               MR. BONDI:    Brad Bondi, Cahill Gordon &



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                   December 12, 2019

                                                             Page 7
  1   Reindel, on behalf of Ligand Pharmaceuticals and the

  2   witness.

  3               VIDEOGRAPHER:    The court reporter is Veronica

  4   Thompson, and she may now swear in the witness.

  5                         TODD PETTINGILL,

  6        having been duly sworn, testified as follows:

  7                             EXAMINATION

  8   BY MR. BROOKS:

  9        Q.     Good morning, Mr. Pettingill.     My name is Doug

 10   Brooks.    We met briefly off the record.     I represent the

 11   defendants in this action.

 12               Have you ever been deposed before?

 13        A.     I have not.

 14        Q.     Okay.   So just a few ground rules then.

 15               As you know, you're under oath.    Everything

 16   you're saying is being transcribed.      We should both do

 17   our best not to talk over each other because then it

 18   becomes hard for the court reporter.

 19               And all your responses should be verbal

 20   because there is a videographer, but the court

 21   reporter -- it's hard to get a nod of the head.

 22        A.     Makes sense.

 23        Q.     Does that all make sense?

 24        A.     Yes.



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                   December 12, 2019

                                                              Page 53
  1   media posts.    You know, he's got like three different

  2   Wikipedia pages.   He's got his own -- oh, and they all,

  3   kind of, cross-reference each other, so very -- you

  4   know, very good at promoting himself in multiple ways

  5   across different platforms.

  6               So we would follow that and, kind of,

  7   unders- -- you know, look -- look at history and just

  8   try to understand.

  9               Again, it was purely out of understanding who

 10   was this guy that was coming at us with, you know, false

 11   and misleading statements.

 12               MR. BROOKS:     Can we take a quick bathroom

 13   break?

 14               VIDEOGRAPHER:     We're off the record at

 15   7:56 AM.

 16               (Recess, 7:56 AM - 8:05 AM.)

 17               VIDEOGRAPHER:     We are on the record at

 18   8:05 AM.

 19   BY MR. BROOKS:

 20         Q.    Mr. Pettingill, were you involved in any

 21   discussions at Ligand about whether the company should

 22   publicly respond to Fr. Lemelson's reports?

 23         A.    I don't recall specifically, but I'd imagine

 24   so.



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                  December 12, 2019

                                                             Page 54
  1        Q.     Do you recall generally what was discussed at

  2   Ligand about that issue?

  3        A.     Yes.   I would say -- well, again, it was a

  4   long time ago.     Key talking points, though, that I

  5   imagine we discussed were, you know, is this -- is it

  6   worth -- you know, is this guy trying to put out a fair

  7   report?    Are we -- is -- you know, is, you know,

  8   contacting him and trying to set the record straight --

  9   you know, is this -- is this deliberate, or is this --

 10   is this just a -- you know, a -- just a mistake?       And

 11   would it make sense to -- you know, to try to, you know,

 12   set him straight.

 13               I think ultimate- -- and then as far as, like,

 14   you know, going to the public, you know, I think it was,

 15   Do we put more fuel on the fire if we give this guy more

 16   credence than -- you know, than he deserves?

 17        Q.     In the 2014 time frame, did you personally

 18   have an opinion on how, if at all, Ligand should

 19   respond?

 20        A.     You know, it's very difficult to recall

 21   specifically.      I can tell you that in general in

 22   hindsight I'm glad we didn't engage.     I think that would

 23   have, you know, put -- again, just seeing how he reacted

 24   to other things such as this -- you know, the Wall



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                 December 12, 2019

                                                             Page 82
  1        Q.     If I could turn your attention back to the

  2   exhibit.    See number 3, in bold, it says "Tangible

  3   equity"?

  4        A.     Uh-huh.

  5        Q.     And if you go to the third line, it says,

  6   "With the August 4, 2014, earnings release and its

  7   updated financials, the company presented tangible

  8   equity of just 21,000 upon which rested an extraordinary

  9   market capitalization of approximately 1.1 billion."       Do

 10   you recall reading this at the time?

 11        A.     Yes.

 12        Q.     Did you think there was anything inaccurate

 13   with his tangible equity calculation of 21,000?

 14        A.     So tangible equity is not a commonly used

 15   financial metric.     Prior to reading this, I'd never

 16   heard of it.    I've heard of tangible assets, which is

 17   your assets minus your intangible assets.     That's

 18   something people talk about.

 19               Tangible equity in itself is an oxymoron.

 20   Equity is -- equity means your ownership.     You have

 21   equity in your house.     Tangible means existing,

 22   something you put your hands on.

 23               So I defy you to show me the tangible equity

 24   you own in your house.    You don't have physical -- a



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                 December 12, 2019

                                                          Page 83
  1   physical, you know, amount that you owe of your house.

  2   I guess you could say, "Okay.     Half of my house belongs

  3   to the bank because I haven't paid it back, and half

  4   belongs to me."    I guess you could say that, but that's

  5   not how people view tangible equity.

  6               Tangible equity was -- it was a fabricated and

  7   misleading financial metric that was brought up here.

  8        Q.     But the way he describes it, do you believe

  9   the 21,000 is a true or false calculation?

 10               MR. BONDI:   Object to the form, asked and

 11   answered.

 12               THE WITNESS:   Yeah, I'm not sure how to answer

 13   that because I could say -- you know, I could make up a

 14   metric and, you know, dis- -- and calculate it

 15   correctly, but if the metric has no financial meaning,

 16   then I believe it's an inaccurate metric.

 17               Now, I will say, I mean, just specifically, if

 18   you're asking about the accuracy of that metric, as --

 19   when we were, kind of, going through this process and

 20   trying to understand what was going on and who this guy

 21   was and what he was talking about, John had me start to

 22   track this tangible equity to figure out what it was

 23   and -- John, my CEO -- and one of the things I realized

 24   is, even in his reports, he wasn't being -- Mr. Lemelson



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                    December 12, 2019

                                                             Page 84
  1   wasn't even being consistent on how he was calculating

  2   it.

  3                 At one point he was excluding certain

  4   intangible assets; in other ones, he wasn't.       To me it

  5   seemed like he didn't even know what he was talking

  6   about.       He was just -- you know, if it was that much of

  7   a -- kind of a metric that was used by the financial

  8   community, it seemed like he would be able to calculate

  9   it consistently, but he wasn't even consistent between

 10   reports.

 11   BY MR. BROOKS:

 12           Q.     So are you saying -- is it your testimony here

 13   today that you've never heard of tangible equity outside

 14   of Fr. Lemelson?

 15           A.     Yes.

 16                 MR. BONDI:   Object to form, asked and

 17   answered.

 18   BY MR. BROOKS:

 19           Q.     So if I google "tangible equity," presumably I

 20   won't find anything on it?

 21           A.     I'm not testifying that.   I'm testifying I've

 22   never heard of it.      In my experience as an investor,

 23   I've never heard that as a use- -- as a commonly used

 24   term.



KEY Discovery                                            617-348-9360
Deposition Services                             WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                   December 12, 2019

                                                             Page 85
  1               I've heard of tangible assets.    And tangible

  2   assets and tangible equity are not the same thing.

  3        Q.     Right.   But Fr. Lemelson describes what he

  4   means by tangible equity.      Right?

  5               MR. BONDI:   Objection.

  6               THE WITNESS:    I don't know.   Where's -- I

  7   mean, let's -- is there -- is that described in this

  8   calculation here?

  9               I see 21,000.    I see a number, but I don't see

 10   any breakdown in calculation.      Maybe it's there.   I'm

 11   just not seeing it.

 12   BY MR. BROOKS:

 13        Q.     Did -- so I just want to get -- so do you

 14   believe that Fr. Lemelson invented the metric of

 15   tangible equity?

 16        A.     Yes.

 17        Q.     I'm handing you what's previously been marked

 18   as Exhibit 8.

 19        A.     Are we done with Exhibit 7?

 20        Q.     Yes.

 21               Are you familiar with that document?

 22        A.     Sorry.   I should have looked in detail.

 23               Yes, I believe so.

 24        Q.     Can -- can I ask you -- and I apologize.



KEY Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                  December 12, 2019

                                                           Page 103
  1   BY MR. BROOKS:

  2        Q.     So turning back to the exhibit in front of

  3   you, if I could turn your attention to the bottom of

  4   page 2 and the last -- page before that.     Yeah.

  5               The bottom of it is a statement from his

  6   report that you reproduced that says, "On August 18,

  7   Ligand filed a Form 8-K with the Securities and Exchange

  8   Commission, SEC, revealing that the company had issued

  9   245 million in new debt against the company's tangible

 10   equity of just 21,000 giving a rise to a debt" -- "to a

 11   debt to tangible equity ratio of 11,667 to one.       That is

 12   to say $11,667 in debt for every one dollar in tangible

 13   common shareholder equity."     Do you see that?

 14        A.     Correct.

 15        Q.     Okay.    Then your response was, "Calculation

 16   incorrect because he leaves out the cash which would

 17   increase the tangible equity value."     Do you see that?

 18        A.     Yep.

 19        Q.     How would cash increase tangible equity value?

 20        A.     I think at this point I was, you know, trying

 21   to wrestle with a new term.     I didn't understand how it

 22   meant.    I agree.   That actually probably isn't the -- it

 23   would have affected net debt.     Tangible equity value,

 24   again, was a new term that I was struggling to keep up



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                   December 12, 2019

                                                          Page 104
  1   with.

  2           Q.   The -- did -- leaving aside tangible equity,

  3   did common shareholder equity in Ligand go up or down

  4   after the 2014 bond offering?

  5           A.   It wasn't affected by it.

  6           Q.   Now --

  7           A.   Well, actually, you mean just the accounting

  8   impact?      Because there's two things.   So just to make

  9   sure we're not confusing terms, market cap -- when

 10   people talk about, like, you know, the value of the

 11   company's equity, generally they're talking about market

 12   cap, which is number of shares outstanding times the

 13   market -- the per share price.

 14                So assuming you're not talking about that,

 15   assuming you're talking about in the context of -- the

 16   other context is the accounting definition of equity.

 17   Tangible equity -- ignore that for a second.

 18                Equity in general is you -- basically, you

 19   take the assets.      That's -- you mark up, you total up,

 20   you sum up everything the company has, tangible or

 21   intangible.     You back out liabilities which is, kind of,

 22   like the near-term payables, the thing they need to back

 23   out -- the things they need to pay people, debt

 24   outstanding, things like that.     And then whatever is



KEY Discovery                                           617-348-9360
Deposition Services                            WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                  December 12, 2019

                                                         Page 131
  1   they sold when they came out with good SARM -- or with

  2   good NASH data, they went up to $20 a share.

  3               All of this time, Mr. Lemelson was putting out

  4   reports saying that they were a sham, you know, just

  5   not -- you know, a fake company and a fake transaction

  6   from Ligand.

  7        Q.     Fr. Lemelson put out reports about Viking

  8   after the IPO?

  9        A.     Dur- -- yeah, yeah.    He referenced -- no.

 10   Well, he didn't put the specific report about Viking,

 11   but he did re- -- he referred to -- a big section of one

 12   of his reports was about how Viking was a fraud.

 13        Q.     That was -- wasn't that before the IPO,

 14   though?

 15        A.     I don't believe so.    Maybe -- maybe I'm

 16   getting things mixed up, but the point is, you know, he

 17   was very actively, you know, trying to discredit the

 18   transaction --

 19        Q.     Right.

 20        A.     -- in the markets --

 21        Q.     Right.

 22        A.     -- using -- using things that were just

 23   misleading.

 24        Q.     But my question is, weren't all of his reports



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                        December 12, 2019

                                                               Page 132
  1   a full year before the Viking IPO?

  2           A.     Yeah.     Yeah, you're correct.

  3           Q.     Let's get this one.

  4                  (Exhibit 156 was marked.)

  5   BY MR. BROOKS:

  6           Q.     Mr. Pettingill, you've been handed what's been

  7   marked as Exhibit 156.            I'd ask you to take a moment and

  8   look at this.

  9           A.     Seemed like the same chain we --

 10           Q.     Yeah, it's actually -- yes.       This is actually

 11   a continuation of it, if you see.

 12                  So if you turn to the second page of this

 13   exhibit after the email that you wrote that we've

 14   already discussed, see at the top an email from Glenn

 15   Dourado?

 16           A.     Yeah.

 17           Q.     He writes, "Unfortunately he's winning because

 18   the stock keeps going down.            He needs to be silenced for

 19   good.        I'm not saying anything specific, for fear it

 20   could be misconstrued, but this is a total farce."

 21                  You understood he was talking about

 22   Fr. Lemelson.          Correct?

 23           A.     Assume so.

 24           Q.     All right.     And then if you look at the next



KEY Discovery                                               617-348-9360
Deposition Services                                WWW.KEY-DISCOVERY.COM
·1· · · · · · I, the undersigned, a Certified Shorthand

·2· Reporter of the State of California, do hereby certify:

·3· · · · · · That the foregoing proceedings were taken

·4· before me at the time and place herein set forth; that

·5· any witnesses in the foregoing proceedings, prior to

·6· testifying, were duly sworn; that a record of the

·7· proceedings was made by me using machine shorthand,

·8· which was thereafter transcribed by me; that the

·9· foregoing is a true record of the testimony given.

10· · · · · · Further, that if the foregoing pertains to the

11· original transcript of a deposition in a federal case,

12· before completion of the proceedings, review of the

13· transcript [ X ] was [· ] was not requested.

14· · · · · · I further certify I am neither financially

15· interested in the action nor a relative or employee of

16· any attorney or party to this action.

17· · · · · · In witness whereof, I have this date

18· subscribed my name.

19

20· Dated:· December 27, 2019

21

22

23
· · · · · · · ____________________________
24· · · · · · Veronica S. Thompson
· · · · · · · CSR 6056, RPR, CRR, CCRR
TODD PETTINGILL                                December 12, 2019

                                                         Page 154
  1               DECLARATION UNDER PENALTY OF PERJURY

  2

  3   Case Name:   SEC v. Lemelson

  4   Date of Deposition:    12/12/19

  5   KEY Discovery Job

  6

  7               I, TODD PETTINGILL, hereby certify under

  8   penalty of perjury under the laws of the State of

  9   ________________ that the foregoing is true and correct.

 10               Executed this _____ day of __________________,

 11   20______, at ______________________.

 12

 13

 14                              ____________________________

 15                              TODD PETTINGILL

 16

 17

 18

 19

 20

 21

 22

 23

 24



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                    December 12, 2019

                                                          Page 155
  1                   DEPOSITION ERRATA SHEET
  2   Case Name:   SEC v. Lemelson
      Name of Witness:     TODD PETTINGILL
  3   Date of Deposition:     12/12/19
      KEY Discovery Job
  4   Reason Codes:   1.    To clarify record.
                      2.    To conform to facts.
  5                   3.    To correct transcription errors.
  6
  7   Page ______ Line ______ Reason ______
  8   From _______________________ to ________________________
  9   Page ______ Line ______ Reason ______
 10   From _______________________ to ________________________
 11   Page ______ Line ______ Reason ______
 12   From _______________________ to ________________________
 13   Page ______ Line ______ Reason ______
 14   From _______________________ to ________________________
 15   Page ______ Line ______ Reason ______
 16   From _______________________ to ________________________
 17   Page ______ Line ______ Reason ______
 18   From _______________________ to ________________________
 19   Page ______ Line ______ Reason ______
 20   From _______________________ to ________________________
 21   Page ______ Line ______ Reason ______
 22   From _______________________ to ________________________
 23   Page ______ Line ______ Reason ______
 24   From _______________________ to ________________________



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
TODD PETTINGILL                                December 12, 2019

                                                       Page 156
  1   Page ______ Line ______ Reason ______
  2   From _______________________ to ________________________
  3   Page ______ Line ______ Reason ______
  4   From _______________________ to ________________________
  5   Page ______ Line ______ Reason ______
  6   From _______________________ to ________________________
  7   Page ______ Line ______ Reason ______
  8   From _______________________ to ________________________
  9   Page ______ Line ______ Reason ______
 10   From _______________________ to ________________________
 11   Page ______ Line ______ Reason ______
 12   From _______________________ to ________________________
 13   Page ______ Line ______ Reason ______
 14   From _______________________ to ________________________
 15   Page ______ Line ______ Reason ______
 16   From _______________________ to ________________________
 17   Page ______ Line ______ Reason ______
 18   From _______________________ to ________________________
 19   Page ______ Line ______ Reason ______
 20   From _______________________ to ________________________
 21   ______ Subject to the above changes, I certify that the
             transcript is true and correct.
 22   ______ No changes have been made.    I certify that the
             transcript is true and correct.
 23
      ___________     __________________________________________
 24   Date            Todd Pettingill



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
